WR-32,388-02
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                   Transmitted 6/13/2016 11:04:25 AM
                                                                                     Accepted 6/13/2016 11:10:44 AM
                                                                                                      ABEL ACOSTA
                       IN THE COURT OF CRIMINAL APPEALS                                                       CLERK
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS                                       RECEIVED
                                                                              COURT OF CRIMINAL APPEALS
                                                                                     6/13/2016
                                                                                ABEL ACOSTA, CLERK
EXPARTE                                                §
                                                       §
                                                       §        NO. WR-32,388-02
                                                       §
WILLIAM ALAN KENNEDY                                   §


                               WRIT NO. C-4-010655-1203407-A
                                   TRIAL NO. 1203407D

EXPARTE                                                §        IN THE CRIMINAL DISTRICT
                                                       §
                                                       §        COURT NUMBER FOUR
                                                       §
WILLIAM ALAN KENNEDY                                   §        TARRANT COUNTY TEXAS


                               APPLICANT'S OBJECTIONS TO
                                  TRIAL COURT ORDER

TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES the Applicant, WILLIAM ALAN KENNEDY, and submits

these Objections to the Order of the Trial Court entered May 26, 2015, adopting the

State's Proposed Memorandum, Findings of Fact and Conclusions of Law and

recommending that Applicant's writ application be denied:

                                                           I.

        The trial court has entered no independent findings or conclusions and engaged



Applicant's Objections to Trial Court Order - Page 1
in no analysis of the arguments raised in this writ application. It is the duty of the

trial court to issue its own findings and make its own decision and not to simply let

the state make the decision for the court.

                                                        II.

        Applicant filed a lengthy Memorandum in Support of Application for Writ of

Habeas Corpus along with his writ application. The arguments contained within that

memorandum were thoroughly researched and presented to the court. Applicant re-

urges those arguments as part of his objections to the trial court's order.

        WHEREFORE, PREMISES CONSIDERED, Applicant prays that the Court

of Criminal Appeals grant his requested relief.

                                                       Respectfully submitted,


                                                  ~·~--~~~- ·~--
                                                       GARY A. UDASHEN
                                                       State Bar of Texas No. 20369590

                                                       SORRELS, UDASHEN & ANTON
                                                       2311 Cedar Springs Road
                                                       Suite 250
                                                       Dallas, Texas 75201
                                                       214-468-8100
                                                       214-468-8104 fax

                                                       Attorney for Applicant




Applicant's Objections to Trial Court Order - Page 2
                                  CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing
Applicant's Objections to Trial Court Order was electronically to the Tarrant County
District Attorney's Office, on this the 13th day of June, 2016.




                                                       GARY A. UDASHEN




Applicant's Objections to Trial Court Order - Page 3